AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 13, among CENTENNIAL ENERGY HOLDINGS, INC., THE SEVERAL FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY TO THIS AGREEMENT, U.S. BANK NATIONAL ASSOCIATION as Administrative Agent, UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent, ABN AMRO BANK N.V., as Co-Syndication Agent Arranged By U.S. BANK NATIONAL ASSOCIATION, UNION BANK OF CALIFORNIA, N.A. and ABN AMRO BANK N.V. ARTICLE I DEFINITIONS 1.01 Certain Defined Terms 1.02 Other Interpretive Provisions 1.03 Accounting Principles 1.04 Amendment and Restatement ARTICLE II THE FACILITY 2.01 The Facility 2.02 Advances 2.03 Method of Borrowing 2.04 Fees; Changes in Aggregate Commitment 2.05 Minimum Amount of Each Advance 2.06 Optional Principal Payments 2.07 Changes in Interest Rate, etc. 2.08 Rates Applicable After Default 2.09 Method of Payment 2.10 Evidence of Debt; Telephonic Notices 2.11 Interest Payment Dates; Interest and Fee Basis 2.12 Notification of Advances, Interest Rates, Prepayments and Commitment Changes 2.13 Lending Installations 2.14 Non-Receipt of Funds by the Administrative Agent 2.15 Replacement of Bank 2.16 Letters of Credit ARTICLE III YIELD PROTECTION; TAXES 3.01 Yield Protection 3.02 Changes in Capital Adequacy Regulations 3.03 Availability of Types of Advances 3.04 Funding Indemnification 3.05 Taxes 3.06 Bank Statements; Survival of Indemnity ARTICLE IV CONDITIONS PRECEDENT 4.01 Initial Credit Extension 4.02 Each Credit Extension ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 Existence and Power; Standing; Compliance With Laws 5.02 Corporate Authorization; No Contravention or Conflict 5.03 Governmental Authorization 5.04 Validity and Binding Effect 5.05 Litigation; Environmental Claims 5.06 No Default 5.07 ERISA Compliance 5.08 Use of Proceeds; Margin Regulations 5.09 Title to Properties 5.10 Taxes 5.11 Financial Condition 5.12 Environmental Matters 5.13 Regulated Entities 5.14 Copyrights, Patents, Trademarks and Licenses, etc. 5.15 Subsidiaries 5.16 Insurance 5.17 Solvency 5.18 Full Disclosure 5.19 Senior Debt ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial Statements 6.02 Certificates; Other Information 6.03 Notices 6.04 Preservation of Existence 6.05 Maintenance of Property 6.06 Insurance 6.07 Payment of Obligations 6.08 Compliance with Laws 6.09 Inspection of Property and Books and Records 6.10 Environmental Laws 6.11 Use of Proceeds ARTICLE VII NEGATIVE COVENANTS 7.01 Limitation on Liens 7.02 Disposition of Assets 7.03 Consolidations and Mergers 7.04 Loans and Investments 7.05 Transactions with Affiliates 7.06 Use of Proceeds 7.07 Joint Ventures 7.08 Restricted Payments 7.09 Change in Business 7.10 Accounting Changes 7.11 Maximum Company Capitalization Ratio 7.12 Limitation on Subsidiary Indebtedness 7.13 Agreements Restricting Subsidiary Dividends 7.14 Activities of International Subsidiaries ARTICLE VIII EVENTS OF DEFAULT 8.01 Event of Default 8.02 Remedies ARTICLE IX THE ADMINISTRATIVE AGENT 9.01 Appointment; Nature of Relationship 9.02 Powers 9.03 General Immunity 9.04 No Responsibility for Loans, Recitals, etc. 9.05 Action on Instructions of Banks 9.06 Employment of Agents and Counsel 9.07 Reliance on Documents; Counsel 9.08 Administrative Agent’s Reimbursement and Indemnification 9.09 Notice of Default 9.10 Rights as a Bank 9.11 Bank Credit Decision 9.12 Successor Administrative Agent 9.13 Administrative Agent’s and Co-Lead Arrangers’ Fees 9.14 Delegation to Affiliates 9.15 Other Agents ARTICLE X MISCELLANEOUS 10.01 Amendments and Waivers 10.02 Notices 10.03 No Waiver; Cumulative Remedies 10.04 Several Obligations; Benefits of this Agreement 10.05 Expenses; Indemnification 10.06 Marshalling; Payments Set Aside 10.07 Successors and Assigns 10.08 Participations; Assignments, etc. 10.09 Confidentiality 10.10 Set-off; Ratable Payments 10.11 Automatic Debits of Fees 10.12 Notification of Addresses, Lending Installations, Etc. 10.13 Counterparts 10.14 Severability 10.15 GOVERNING LAW AND JURISDICTION 10.16 WAIVER OF JURY TRIAL 10.17 Entire Agreement 10.18 Survival of Representations 10.19 Governmental Regulation 10.20 Numbers of Documents 10.21 Nonliability of Banks 10.22 USA Patriot Act Notice EXHIBITS AForm of Compliance Certificate B-1Form of Opinion of Paul K. Sandness B-2Form of Opinion of Thelen Reid Brown Raysman & Steiner LLP CForm of Note DForm of Money Transfer Instructions ERESERVED FForm of Assignment Agreement GForm of Increase Request HForm of Borrowing Notice SCHEDULES 2.01-Commitments and Pro Rata Shares 2.16-Existing Letters of Credit 5.15-Subsidiaries and Minority Interests 7.01-Certain Permitted Liens 7.12-Certain Permitted Indebtedness 7.13-Agreements Restricting Subsidiary Dividends 10.02-Lending Installations; Addresses for Notices AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as of December 13, 2007 among CENTENNIAL ENERGY HOLDINGS, INC., a Delaware corporation (the “Company”), the several financial institutions from time to time party to this Agreement, ABN AMRO BANK N.V., as Co-Syndication Agent, UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, as administrative agent for the Banks. WHEREAS, the Company, various financial institutions and U.S. Bank National Association, as administrative agent, have entered into a credit agreement dated as of August 26, 2005 (as amended, the “Existing Credit Agreement”); WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit Agreement pursuant to this Agreement; and WHEREAS, the parties hereto intend that this Agreement and the documents executed in connection herewith not effect a novation of the obligations of the Company under the Existing Credit Agreement, but merely a restatement of and, where applicable, an amendment to the terms governing such obligations; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are acknowledged hereby, the parties hereto agree as follows: ARTICLE I DEFINITIONS 1.01Certain Defined Terms.The following terms have the following meanings: “Acquisition” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of more than 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is a Subsidiary) provided that the
